Citation Nr: 1508488	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-29 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased evaluation for right lower leg and right groin phlebitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to October 2002.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office.  

In an October 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In August 2014 the Veteran was scheduled for a hearing, but failed to appear.  Neither he nor his representative has requested that the hearing be rescheduled, nor have they submitted good cause for the Veteran's absence.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).  

In addition to the paper claims file in this case, an electronic VA paperless claims file has been associated with the Veteran's claim, and has been reviewed.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the phlebitis claim.

The Veteran was last afforded an examination for his service-connected phlebitis in October 2011.  In January and October 2012 the Veteran requested a new examination.  Additionally, in November 2014 the Veteran's representative requested that the Veteran be afforded a new examination to determine the current severity of his phlebitis.  Given these requests and the fact that there are no relevant contemporaneous medical records to document the current severity of the Veteran's phlebitis, and that it has been over three years since the Veteran was last examined, the Board finds that remand is necessary for a new VA examination.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1. Associate updated VA treatment records for phlebitis dating since June 2012.

2. After the above has been completed to the extent possible, schedule the Veteran for a VA vein examination to assess the current severity of his phlebitis.  The claims file should be reviewed by the examiner in conjunction with the examination.  All symptomatology associated with the Veteran's phlebitis should be reported. 

3. After undertaking the development above, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




